
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 217
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2009
			Mr. Yarmuth (for
			 himself and Mrs. Biggert) submitted
			 the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Recognizing the week of March 15 through
		  March 21, 2009, as National Safe Place Week.
	
	
		Whereas the youth of the United States will determine the
			 future strength of our country and will be the bearers of our democracy;
		Whereas the youth need a safe haven from various negative
			 influences, such as child abuse, substance abuse, depression, and crime;
		Whereas the youth need resources readily available to
			 assist them when faced with circumstances that compromise their safety;
		Whereas the Safe Place program is committed to protecting
			 youth of the United States by offering short-term housing at neighborhood
			 locations where trained volunteers are available to counsel and advise youth
			 seeking assistance and guidance;
		Whereas the Safe Place program is designated at locations
			 where youth can get information and immediate care, including businesses, fast
			 food restaurants, convenience stores, movie theaters, and community buildings
			 such as fire stations, libraries, and community centers;
		Whereas more than 1400 communities in 40 States administer
			 the Safe Place program at over 16,000 locations;
		Whereas more than 230,000 youth were helped by going to a
			 Safe Place location or received counseling by phone as a result of information
			 received at school about the Safe Place program;
		Whereas in 2008, National Safe Place’s Building a
			 Safety Net for Youth awareness campaign reached more than 2.5 million
			 youth and familiarized them with the Safe Place sign and provided them with
			 information about how to seek help in order to stay safe;
		Whereas the success of the Safe Place program is based on
			 public and private collaborations between businesses, school systems, fire
			 departments, law enforcement, and a network of volunteers;
		Whereas the United States needs increased numbers of
			 community volunteers serving as mentors and positive influences on
			 youth;
		Whereas the Safe Place program must meet performance
			 standards relative to outreach and community relations, to receive direct
			 Federal assistance as set forth in the Runaway and Homeless Youth Act (42
			 U.S.C. 5701 et seq.);
		Whereas Safe Place services are needed for youth in every
			 community and services are not available to youth in 10 States; and
		Whereas increased awareness will encourage more
			 communities to establish Safe Place program locations where youth can readily
			 access the help they need: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes
			 National Safe Place Week; and
			(2)calls upon the
			 people of the United States and interested groups to—
				(A)promote awareness
			 of, and volunteer involvement in, the Safe Place program; and
				(B)observe the week
			 with appropriate ceremonies and activities.
				
